Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149888(21)                                                                                           Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano
            Plaintiff-Appellee,                                                                       Richard H. Bernstein,
                                                                                                                      Justices

  v                                                                 SC: 149888
                                                                    COA: 320759
                                                                    Wayne CC: 12-010134-FH
  DANA ABLEIGH WEEKS, SR.,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 3,
  2015 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2015
         p0518
                                                                               Clerk